

EXHIBIT 10.25B


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
April 14, 2008 and is by and between ERNEST E. EAST (“Employee”), and NEVADA
GOLD & CASINOS, INC., A Nevada corporation with headquarters in Houston, Texas
(“Employer” or the “Company”).


WITNESSETH


WHEREAS, the Employee and the Employer are party to that certain employment
agreement dated as of December 29, 2006 (the “Employment Agreement”); and


WHEREAS, the Employer and Employee have agreed to make certain amendments to the
Employment Agreement, as more fully described herein, on the terms and
conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree that the Employment Agreement is hereby amended as follows:


1. Term. The Employment Agreement, as modified by this Amendment shall continue
until January 8, 2011, unless terminated earlier in accordance with the terms of
the Employment Agreement.


2. Section 4(a) is amended to provide that Employee’s base salary shall be no
lower than Two Hundred Fifty Thousand Nine Hundred Fifty Dollars ($250,950) and
shall be subject to review and adjustment at the close of each fiscal year by
the Compensation Committee of the Board of Directors of the Company based on the
performance of Employee.


3. Section 4(b) is amended to provide that Employee is entitled to one month of
paid vacation each year.


4. The parties acknowledge that a Section 4(c) of the Employment Agreement was
inadvertently omitted and that Section 4(d) should have been identified as
Section 4(c) and that Section 4(e) should have been identified as Section 4(d).


5. In the sixth line of Section 5(a) the date October 23, 2009 is deleted and
the date January 8, 2011 is substituted therein.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first aforesaid.





 
EMPLOYEE:


/s/ Ernest E. East
ERNEST E. EAST
 


EMPLOYER:


NEVADA GOLD & CASINOS, INC.


 
By: /s/ Robert B. Sturges
ROBERT B. STURGES

 

--------------------------------------------------------------------------------

